Loan Number:

CARRINGTON >» None:

“MORTGAGE SERVICES, LLC
Rebel ee a

 

P.O. Box 3010 | Anaheim, CA 92803 Final Loan Modification Agreement
Mortgagor Name(s) Property Address:
ABBASALI NOURI MOUSSAVI 26 EQUESTRIAN RD
26 EQUESTRIAN RD EGG HARBOR TOWNSHIP. NJ 08234

EGG HARBOR TOWNSHIP NJ 08234

Dear Mortgagor‘(s):

Carrington Mortgage Services, LLC, as servicer and authorized agent of WILMINGTON SAVINGS FUND SOCIETY,
FSB, AS TRUSTEE OF UPLAND MORTGAGE LOAN TRUST A (the “Lender”), is offering you this Loan
Modification Agreement (“Agreement”), dated 03/24/21, which modifies the term of your existing mortgage loan-as
described in detail below.

I. DEFINITIONS

“Mortgage” shall mean the mortgage, deed of trust, security deed or other security instrument encumbering the
Property and corresponding to the above CMS Loan Number and recorded in the public records of ATLANTIC County,

“Note” shall mean the note or other instrument of the same date and secured by the Mortgage.

“Property” shall mean the real and personal property described in the Mortgage and located at:

26 EQUESTRIAN RD
EGG HARBOR TOWNSHIP NJ 08234

“Balloon Payment” shall mean a final payment of the aggregate total amount of the current and any prior deferred non-
interest bearing principal balance plus the then-outstanding interest bearing principal balance plus all earned interest
remaining unpaid and due on the earlier of (i.) the date you sell the property securing the Mortgage, (ii.) the date you
refinance the loan, (iii.) the date the loan is paid in full, or (iv.) the Maturity Date

“Deferment” shall mean any portion of the unpaid principal balance of the Note and Security Instrument that has been
deferred, interest free, and shall only become payable on the earlier of (i.) the date you sell the property securing the
Mortgage, (ii.) the date you refinance the loan, (iii.) the date the loan is paid in full, or (iv.) the Maturity Date.

“Write Off”, as referenced in this agreement, includes any of the following (i.) unpaid and deferred interest, (ii.)

deferred principal, (iii.) escrow advances, (iv.) administrative fees, (v.) unpaid late fees, or other costs that have been
forgiven and waived from your account and shall not be subject to any collection efforts by CMS,

DC752 P| Page 1 of 6
ee ee Loan Number}

CARRINGTON 0 on i

MORTGAGE SERVICES, LLC

 
 

aa

P.O, Box 3010 | Anaheim, CA 92803 Final Loan Modification Agreement

HL. TERMS AND CONDITIONS

If your representations and covenants in Section 1 continue to be true in all material respects, then this Loan
Modification Agreement (“Agreement") will, as set forth in Section jl, amend and supplement (i.) the Mortgage
on the Property, and (ii.) the Note secured by the Mortgage. The Mortgage and Note together, as they may
previously have been amended, are referred to as the “Loan Documents.” Capitalized terms used in this
Agreement and not defined have the meaning given to them in Loan Documents.

This Agreement will not take effect unless the preconditions set forth in Section 2 have been satisfied.
1. Representations and Covenants. You certify, represent to Lender, covenant and agree:

A. You are experiencing a financial hardship, and as a result, (i.) you are in default under the Loan
Documents or default is imminent, and (ii.) you do not have sufficient income or access to sufficient
liquid assets to make the monthly mortgage payments now or in the near future;

B. At least one of the borrowers signing this Agreement lives in the Property as a principal residence,
and the Property has not been condemned;

C. There has been no impermissible change in the ownership of the Property since you signed the Loan

Documents. A permissible change would be any transfer that the Lender is required by law to allow,

such as a transfer to add or remove a family member, spouse or domestic partner of the

undersigned in the event of a death, divorce or marriage;

You have provided documentation for all income that your household receives;

Under penalty of perjury, all documents and information you have provided to the Lender in

connection with this Agreement, including the documents and information regarding your eligibility

for the Program, are true and correct;

FS

2. Acknowledgements and Preconditions to Modification. You understand and acknowledge that:

A. If prior to the Modification Effective Date as set forth in Section III, the Lender determines that any
of the representations in Section 1 are no longer true and correct or any covenant in Section 1 has
not been performed, the Loan Documents will not be modified and this Agreement will terminate.
In that event, the Lender will have all of the rights and remedies provided by the Loan Documents,

B. The Loan Documents will not be modified unless (i.) The Lender receives an executed copy of this
Agreement bearing your signature, on or prior to the last business day of the same month in which
the Effective Date falls and (ii.) the Modification Effective Date (as defined in Section III) has
occurred. You further understand and agree that the Lender will not be obligated or bound to make
any modification of the Loan Documents if you fail to meet any one of the requirements under this
Agreement.

C. You agree that failure to pay the initial payment due on 05/01/2021 (the “First Payment Due
Date”) shall be considered a breach of this Agreement and this Agreement will terminate. The
Lender shall immediately resume any pending foreclosure action or proceeding. A new notice of
default, notice of intent to accelerate, notice of acceleration, or similar notice will not be necessary to
continue the foreclosure action (“Foreclosure Notices”). You waive any and all rights to receive such
Foreclosure Notices to the extent permitted by applicable law,

D. You have been advised to discuss the ramifications of this Agreement with your attorney and/or
tax/financial advisor if any of the following (i.) unpaid and deferred interest, (ii.) deferred principal,
(iii) escrow advances, (iv.) administrative fees, (v.) unpaid late fees, or other costs have been
forgiven and waived from the account and shall not be subject to any collection efforts by CMS.

DC752 _ 12092019 po Page 2 of 6
Loan Number:

CARRINGTON Notice Date: 03/24/2021

P.O. Box 3010 | Anaheim, CA 92803

- MORTGAGE SERVICES, LLC
sok te erty

Final Loan Modification Agreement

 

 

Ho, MODIFICATION TERMS

if your representations and covenants in Section H.1 continue to be true in all material respects and all
preconditions to the modification set forth in Section JL2 have been met, the Loan Documents will automatically
become modified on 04/01/2021 (the “Modification Effective Date”). You agree to and understand the

following:

A.

B
C,
D

The Maturity Date of your modified loan is 11/01/2055.
The new interest bearing principal balance of your loan is $199,396.19 (“Modified Balance”),
Interest at the rate of 3.00000% will begin to accrue on your loan as of 04/01/2021.

The new total monthly payment including principal, interest, property taxes, hazard insurance, and
any other applicable escrow items is $1,684.46 and is due on 05/01/2021

Unpaid amounts totaling $89,330.08 were added to your modified principal balance which included
unpaid and deferred interest, fees, escrow advances and other costs, but excluding unpaid late
charges, less any amounts paid to the Lender but not previously credited to your Loan.

$77,196.19 of your unpaid principal balance has been deferred (“New Deferment”), The New
Deferred Principal Balance remains non-interest bearing and shall become due and payable as a
Balloon Payment on the earlier of; (i.) the date you sell the property securing the Mortgage, (ii.) the
date you refinance the loan, (iii.) the date the entire loan is paid in full, or (iv.) the Maturity Date.

If your loan was previously modified and the terms of such modification included a prior deferment
of non-interest bearing unpaid principal balance, the prior non-interest bearing deferred unpaid
principal balance is taken into consideration when calculating the new modified interest bearing
principal balance, Our records indicate that you had a prior deferment of non-interest bearing
unpaid principal balance in the amount of $77,196.19 (“Prior Deferment(s)”).

$0.00 will be written off which constitutes a forgiveness of debt and you will not be required to
repay this amount.

CURRENT LOAN TERMS MODIFIED LOAN TERMS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Interest Rate | 4.37500 Interest Rate | 3.00000
P&I Payment | $837.48 P&I Payment | $713.81
Escrow Payment | $1,093.80 *Escrow Payment | $970.65
Total Monthly Payment | $1,931.28 Total Monthly Payment | $1,684.46
Contractual Due Date | 12/01/20 ist Payment Due Date | 05/01/21
Unpaid Amounts | $89,330.08
Principal Balance | $187,262.30 Modified Balance | $199,396.19
**Prior Deferred Principal $77,196.19 New Deferred Principal $77,196.19
Balance , Balance ,
Total Principal Balance | $264,458.49 New Principal Balance | $276,592.38
Balloon Payment | $119,968.85

 

*Escrow payments may be adjusted periodically in accordance with applicable law and therefore your total
monthly payment may change accordingly. If you did not have an escrow account before, the timing of your
tax and insurance bills may require that you make a payment to cover any such bills when they come due.
This is known as an escrow shortage and can either be paid in a lump sum in the amount of $0.00 when the
loan is modified or over the next 60-months in the amount of $0.00 per month which has already been
included in the above Escrow Payment amount.

DC752
Loan Number: PF

CARRINGTON Notice Date: 03/24/2021

MORTGAGE SERVICES, LLC

ta ieh eatin

P.O. Box 3010 | Anaheim, CA 92803 Final Loan Modification Agreement

“Any non-interest bearing unpaid principal balance that was previously deferred has been added to the
interest bearing unpaid principal balance and taken into consideration when calculating current Loan
Modification terms,

IV. ADDITIONAL AGREEMENTS AND LEGAL NOTICES

Ei,

You agree to the following:

A. You will be in default if you do not comply with the terms of the Loan Documents, as modified by this
Agreement.

B. By accepting this Loan Modification your credit score may be adversely affected. The impact ofa
permanent modification on a credit score depends on your entire credit profile. For more information,
please visit: ://www.fte.gov/bcp/edu/pub n it/cre24.shtm

C. The modified interest rate and principal and interest portion of your modified payment will remain fixed
until the original.Maturity Date of your loan.

D. Ifyou still owe any amounts under the Loan Documents due to any applicable Deferment and/or
increase in the amortization period, you will be responsible to pay those amounts as a Balloon Payment.

E. That all persons who signed the Loan Documents or their authorized representative(s) have signed this
Agreement, unless (i) a borrower or co-borrower is deceased; (ii) the borrower and co-borrower are
divorced and the property has been transferred to one spouse in the divorce decree, the spouse who no
longer has an interest in the property need not sign this Agreement (although the non-signing spouse may
continue to be held liable for the obligation under the Loan Documents); or (iii) the Lender has waived this
requirement in writing.

F, Any fees and/or expenses incurred in connection with servicing your loan that may be legally charged to
your account, but have not been charged to your account as of the Modification Effective Date, may be
charged to your account at a later date and shall be your responsibility to pay in full. For example, if your
loan is in foreclosure there may be foreclosure fees and costs that have been incurred but not yet assessed to
your account as of the Modification Effective Date; you will remain liable for any such costs, fees and/or
expenses.

G, That this Agreement shall supersede the terms of any modification, forbearance, trial period plan or
other workout plan that you previously entered into with Lender or any prior lender.

H. To comply, except to the extent that they are modified by this Agreement, with all covenants,
agreements, and requirements of Loan Documents including your agreement to make all payments of taxes,
insurance premiums, assessments, Escrow Items, impounds, and all other payments, the amount of which
may change periodically over the term of your Loan.

I, That this Agreement constitutes notice that the Lender's waiver as to payment of Escrow Items, if any,
has been revoked, and you have been advised of the amount needed to fully fund your escrow account.

J. That the Loan Documents as modified by this Agreement are duly valid, binding agreements, enforceable
in accordance with their terms and are hereby reaffirmed.

K, That all terms and provisions of the Loan Documents, except as expressly modified by this Agreement,
remain in full force and effect; nothing in this Agreement shall be understood or construed to be a
satisfaction or release in whole or in part of the obligations contained in the Loan Documents; and that
except as otherwise specifically provided in, and as expressly modified by, this Agreement, the Lender and
you will be bound by, and will comply with, all of the terms and conditions of the Loan Documents.

DC752 fo Page 4 of 6
WF eee Loan Number: fF
CARRINGTON Notice Date: 03/24/2021

MORTGAGE SERVICES, LLC

S16 i ENGEL

_ P.O. Box 3010 | Anaheim, CA 92803 Final Loan Modification Agreement

L. That, as of the Modification Effective Date, if any provision in the Note or in any addendum or
amendment to the Note allowed for the assessment of a penalty for full or partial prepayment of the Note,
such provision is null and void.

M. That, as of the Modification Effective Date, notwithstanding any other provision of the Loan Documents,
if all or any part of the Property or any interest in it is sold or transferred without Lender's prior written
consent, Lender may, at its option, require immediate payment in full of all sums secured by the Mortgage.
Lender shall not exercise this option if state or federal law, rules or regulations prohibit the exercise of such
option as of the date of such sale or transfer. If Lender exercises this option, Lender shall give you notice of
acceleration. The notice shall provide a period of not less than 30 days from the date the notice is delivered
or mailed within which you must pay all sums secured by the Mortgage. If you fail to pay these sums prior to
the expiration of this period, Lender may invoke any remedies permitted by the Mortgage without further
notice or demand on you.

N. That, as of the Modification Effective Date, you understand that the Lender will only allow the transfer
and assumption of the Loan, including this Agreement, to a transferee of your property as permitted under
the Garn St. Germain Act, 12 U.S.C. Section 1701j-3. A buyer or transferee of the Property will not be
permitted, under any other circumstance, to assume the Loan, Except as noted herein, this Agreement may
not be assigned to, or assumed by, a buyer or transferee of the Property.

0. You understand that you are not required to waive or release any claims and/or defenses in connection
with this Agreement

P, That you will cooperate fully with Lender in obtaining any title endorsement(s), or similar title
insurance product(s), and/or subordination agreement(s) that are necessary or required by the Lender's
procedures to ensure that the modified mortgage Loan is in first lien position and/or is fully enforceable
upon modification and that if, under any circumstance and notwithstanding anything else to the contrary in
this Agreement, the Lender does not receive such title endorsement(s), title insurance product(s) and/or
subordination agreement(s), then the terms of this Agreement will not become effective on the Modification
Effective Date and the Agreement will be null and void.

Q. That you will execute such other documents as may be reasonably necessary to either (i.) consummate
the terms and conditions of this Agreement; or (ii.) correct the terms and conditions of this Agreement if an
error is detected after execution of this Agreement. You understand that either a corrected Agreement or a
letter agreement containing the correction will be provided to you for your signature. At Lender's option,
this Agreement will be void and of no legal effect upon notice of such error. If you elect not to sign any such
corrective documentation, the terms of the original Loan Documents shall continue in full force and effect,
such terms will not be modified by this Agreement.

R. Mortgage Electronic Registration Systems, Inc. (“MERS”) is a separate corporation organized and
existing under the laws of Delaware and has an address and telephone number of P.O. Box 2026, Flint, MI
48501-2026, (888) 679-MERS., In cases where the Joan has been registered with MERS who has only legal
title to the interests granted by the borrower in the mortgage and who is acting solely as nominee for Lender
and Lender’s successors and assigns, MERS has the right: to exercise any or all of those interests, including,
but not limited to, the right to foreclose and sell the Property; and to take any action required of Lender
including, but not limited to, releasing and canceling the mortgage loan.

S. That if any document related to the Loan Documents and/or this Agreement is lost, misplaced,
misstated, inaccurately reflects the true and correct terms and conditions of the Loan as modified, or is
otherwise missing, you will comply with the Lender's request to execute, acknowledge, initial and deliver to
the Lender any documentation the Lender deems necessary. All documents the Lender requests of you under
this Section shall be referred to as "Documents." You agree to deliver the Documents within ten (10) days
after you receive the Lender’s written request for such replacement.

DC752 Po Page 5 of 6
a Loan Number:

CARRINGTON —

MORTGAGE SERVICKHS, LLC

P.O. Box 3010 | Anaheim, CA 92803 Final Loan Modification Agreement

 

T.... That. the mortgage insurance premiums on your Loan, if applicable, may increase as a result of the
capitalization which will result in a higher total monthly payment. Furthermore, the date on which you may
request cancellation of mortgage insurance may change as a result of the New Principal Balance.

U. If you are currently subject to the protections of any automatic stay in bankruptcy, or have obtained a
discharge in bankruptcy proceeding, nothing in this Agreement or any other document executed in
connection with this Agreement shall be construed as an attempt by CMS to impose personal liability under
the Note and Deed of Trust/Mortgage. Pursuant to 11 U.S.C. Section 524(j), and in the ordinary course of
business between the Lender and you, this Agreement is entered into in order to seek or obtain periodic
payments associated with a valid security interest in lieu of pursuit of in rem relief to enforce the lien. This
Agreement does not revive your personal liability under the Note and Deed of Trust/Mortgage, nor is it an
attempt to collect, recover or offset any such debt as a personal liability of Borrower under the Note and
Deed of Trust/Mortgage. The Lender does, however, retain the right, despite the discharge, to enforce its
security interest against the Subject Real Property by foreclosing in the event of a future default.

In Witness Whereof, the Lender and you have executed this Agreement.

CARRINGTON MORTAGE SERVICES, LLC As servicer and duly authorized agent for
WILMINGTON SAVINGS FUND SOCIETY, FSB, AS TRUSTEE OF UPLAND MORTGAGE LOAN TRUST A

By:

at

  
   
 
  

? if
et. é

Aio#
fi fae, BA pag
PM PTL DAL Ff PML

ABBASALI NOURI MOU SAVI

 

As Aftorney/in Fact

 ~ 2h.
—- § & #

Date

 

 

Terrence Morley, Director, Loss Mitigation Date

rrington Mortgage Services, LLC, Attorney in Fact

 

 

for n. 5 Piet Date
MAY 24 2021

Date {Space Below This Line For Acknowledgement]

DC752 P| : Page 6 of 6
Sr

C NGTON P.O. Box 3010

MORTGAGH SERVICES, H.C Anaheim, CA 92803

Date: 03/24/21 Loan- Number: P|

LOAN MODIFICATION AGREEMENT
BALLOON PAYMENT DISCLOSURE

Notice; Read Before Signing Your Loan Documents
Property Address: 26 EQUESTRIAN RD EGG HARBOR TOWNSHIP NJ 08234

The Loan Modification Agreement (“Agreement”) provides for Term Extension (as defined below) and/or deferral of a portion
of the principal balance of your Note.

The modified principal balance of your Note will be $276,592.38 (the “New Principal Balance”) of which $77,196.19 shall be
deferred (the “Total Deferred Principal Balance”). If your loan was previously modified, this Total Deferred Principal Balance
includes prior deferment in the amount of $0.00 plus the New Deferred Principal Balance in the amount of $77,196.19. You
will not be required to pay interest or make monthly payments on the Total Deferred Principal Balance. The New Principal
Balance minus the Total Deferred Principal Balance shall be referred to as the “Interest Bearing Principal Balance” and this
amount is $199,396.19. Interest at the rate of 3.00000% will begin to accrue on the Interest Bearing Principal Balance as of
04/01/2021.

This Agreement provides for 415 monthly payments of principal and interest, with the initial monthly payment in the amount
of $713.81, This monthly payment is calculated using a 480-month amortization period from the effective date of this Loan
Modification (referred to herein as “Term Extension”) while the modified principal balance of your Note and all accrued and
unpaid interest must be paid in full no later than the Maturity Date of your original Note. Assuming that all of the monthly
payments have been paid exactly on the date that each payment is due, a final balloon payment of the then-outstanding Interest
Bearing Principal Balance plus all accrued interest remaining unpaid plus the Total Deferred Principal Balance, which is a total
sum of approximately $119,968.85 shall become due and payable on 11/01/2055 (the "Maturity Date").

The amount of Total Deferred Principal Balance and any other amounts still owed under your Loan Documents will result in a
balloon payment fully due and payable upon the earliest of: (i) the date you sell the property securing the Mortgage, (ii) the
date you refinance the Joan, (iii) the date the entire loan is paid in full, or (iv) the Maturity Date.

If you make a partial prepayment of principal, the Lender may apply that partial prepayment first to the Total Deferred
Principal Balance before applying such partial prepayment to the Interest Bearing Principal Balance or any other amounts due.

DO NOT SIGN ANY LOAN DOCUMENTS IF YOU HAVE ANY OUTSTANDING QUESTIONS ABOUT YOUR
LOAN PAYMENTS OR THIS BALLOON PAYMENT DISCLOSURE

THIS LOAN IS PAYABLE IN FULL AT MATURITY OR EARLIER IF ANY ONE OF THE EVENTS DESCRIBED
ABOVE OCCURS. YOU MUST REPAY THE ENTIRE INTEREST BEARING PRINCIPAL BALANCE PLUS ALL
ACCRUED AND UNPAID INTEREST THEN DUE PLUS THE TOTAL DEFERRED PRINCIPAL BALANCE. UNLESS
OTHERWISE EXPRESSLY DISCLOSED IN THE AGREEMENT, THE LENDER IN THIS TRANSACTION IS UNDER
NO OBLIGATION TO REFINANCE THE LOAN AT THAT TIME. YOU WILL, THEREFORE, BE REQUIRED TO
MAKE PAYMENT OUT OF OTHER ASSETS THAT YOU MAY OWN, OR YOU WILL HAVE TO FIND A LENDER,
WHICH MAY BE THE LENDER WITH WHOM YOU HAVE THIS LOAN, WHO IS WILLING TO LEND YOU THE
MONEY. IF THIS LENDER, OR ANY OTHER LENDER, AGREES TO REFINANCE THIS LOAN, YOU MAY BE
REQUIRED TO PAY THE THEN-PREVAILING INTEREST RATE, WHICH MAY BE HIGHER OR LOWER THAN THE
INTEREST RATE SPECIFIED IN THE AGREEMENT. IF YOU REFINANCE THIS LOAN AT MATURITY, YOU MAY
HAVE TO PAY SOME OR ALL OF THE CLOSING COSTS NORMALLY ASSOCIATED WITH A NEW LOAN, EVEN
IF YOU OBTAIN REFINANCING FROM THE SAME LENDER.

DC778 fF Page 1 of 2
CARRINGTON

MORTGAGE SERVICES, LLC

Loan rec

ACKNOWLEDGEMENT (ALL BORROWERS MUST SIGN AND DATE):

P.O. Box 3010
_ Anaheim, CA 92803 —

I/We have read and hereby acknowledge receipt of the above notice concerning the balloon payment provisions of the
Agreement.

I/We will execute such other documents as may be reasonably necessary to correct the terms and conditions of this Disclosure
if an error is detected after execution of this Disclosure. I/We understand that a corrected Disclosure will be provided to me/us
for my/our signature. At Lender’s option, this Disclosure will be void and of no legal effect upon notice of such error. If /we
elect not to sign a corrected Disclosure, the terms of the Agreement shall continue in full force and effect, such terms will not
be modified by this Disclosure.

i i Sf poy

fi “ fh } oy at
BOE in frum (Date)

ABBASALI NOURI MOUSSAVI

 

 

(Date)

 

DC778 P| Page 2 of 2
